Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: because the Abstract must be on separate page ( Note: 10/14/20 SPEC/ABSTRACT ), the Abstract has been replaced with the following:
-- ABSTRACT
A system for remote care of an animal that includes a mobile robotic unit having a housing, a mobility portion coupled to the housing and operable to move the housing, an animal waste detection system configured to detect deposited animal feces, a microprocessor disposed within the housing in communication with the animal waste detection system being operable to give navigational instructions to the mobility portion to travel along a path, and collect deposited animal's feces encountered along the path. 	--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a mobile robotic unit comprising: a housing; a mobility portion coupled to the housing and operable to move the housing; an animal waste detection system configured to detect deposited animal feces; and in particular a microprocessor disposed within the housing in communication with the animal waste detection system being operable to give navigational instructions to the mobility portion to travel along a path, and collect deposited animal's feces encountered along the path.  Further, Applicants’ priority disclosures and filings precede references which disclose pertinent subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The references made of record and not relied upon are considered pertinent to applicant's disclosure. The cited patents and publications shows examples of robotic waste collectors. It should be noted that some cited references that disclose pertinent 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644